91 Ariz. 37 (1962)
369 P.2d 273
Wilbur P. McQUEARY and Elizabeth F. McQueary, husband and wife, Appellants,
v.
The COUNTY OF YUMA, a body politic, Appellee.
No. 6954.
Supreme Court of Arizona. En Banc.
March 7, 1962.
*38 Westover, Mansfield, Westover & Copple, Yuma, Lawrence Ollason, Tucson, for appellants.
Bill Helm, Yuma County Atty., James S. Tegart, Deputy Yuma County Atty., Yuma, F. Lewis Ingraham, Yuma, for appellee.
PER CURIAM.
The appeal in this cause is controlled by our decision in Hernandez v. County of Yuma, 91 Ariz. 35, 369 P.2d 271. For the reasons stated therein the judgment of the court below is reversed with directions to reinstate the complaint.